DETAILED ACTION

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 February 2022 has been entered.
By the above submission, Claims 1, 4-6, and 10-15 have been amended.  No claims have been added or canceled.  Claims 1-15 are currently pending in the present application.

Response to Arguments

Applicant’s arguments with respect to the rejection of Claims 1-15 under 35 U.S.C. 103 have been considered but are moot in view of the new grounds of rejection set forth below.



Specification

The objection to the specification for informalities is withdrawn in light of the amendments to the specification.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:  Independent Claims 1, 6, and 12 have been amended to recite “a plurality of marking types” including “a first marking indicative of the particular client device being in transit to an authorized user”, “a second marking indicative of the particular client device being in the authorized user’s possession”, and “a third marking indicative of the particular client device being in an unauthorized user’s possession”.  Although the specification discloses “allowed” and “not allowed” markings, there does not appear to be clear description for three different marking types.  Therefore, there is not clear antecedent basis for the claimed subject matter.  For further detail, see below regarding the rejection under 35 U.S.C. 112(a) for failure to comply with the written description requirement.

Claim Rejections - 35 USC § 101

The rejection of Claims 1-15 under 35 U.S.C. 101 is withdrawn in light of the amendments to the claims explicitly reciting running an operating system based on the received code or similar limitations, which integrates the abstract ideas into a practical application.

Claim Rejections - 35 USC § 112

The rejection of Claims 6-11, 14, and 15 under 35 U.S.C. 112(b) as indefinite is withdrawn in light of the amendments to the claims.  The rejection of Claim 13 is NOT withdrawn, because the amendments have raised new issues, as detailed below.

The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent Claims 1, 6, and 12 have been amended to recite “a plurality of marking types” including “a first marking indicative of the particular client device being in transit to an authorized user”, “a second marking indicative of the particular client device 
Claims not specifically referred to above are rejected due to their dependence on a rejected base claim.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites “the received code” in line 4.  It is not clear whether this is intended to refer to the code received in Claim 12, line 17, or the first code received in Claim 12, lines 21-22.  This ambiguity renders the claim indefinite.

The following is a quotation of 35 U.S.C. 112(d):


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4, 5, 14, and 15 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, fourth paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 4 recites that the instructions are executable to “refrain from running the operating system”; however, this contradicts the function recited in independent Claim 1, from which Claim 4 depends, of running the operating system.  It appears that Claim 4 therefore does not include all of the limitations of the claim from which it depends.
Claim 5 is rejected due to its dependence on a rejected base claim.
Claim 14 recites “refraining from running the operating system”; however, this contradicts the step recited in Claim 12 of “running the operating system”.  There is no particular timing required by the claims, and therefore, it appears that Claim 14 does not clearly include all of the limitations of the claim from which it depends.
Claim 15 recites “running the operating system”; however, this contradicts the step recited in Claim 14 of “refraining from running the operating system”.  There is no particular timing required by the claims, and therefore, it appears that Claim 15 does not clearly include all of the limitations of the claim from which it depends.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ice, Jr. et al, US Patent Application Publication 2004/0177265, in view of Susan et al, US Patent 9565169, and Ying et al, US Patent 9026653.
In reference to Claim 1, Ice discloses a software implementation of a method that includes transmitting an identifier of a particular client device to a database (paragraphs 0033, 0035, device identifier sent to server for validation); receiving a code from the database based on the transmitted identifier (paragraphs 0033, 0039-0040, 0042, 
Susan discloses a software implementation of a method that includes determining whether to allow running an operating system of a client device based on a code or identifier using the unified extensible firmware interface or UEFI (see, for example, column 18, line 37-column 19, line 35; see also Figure 3; column 7, lines 1-18 and column 11, lines 49-58 for UEFI; column 6, lines 14-34; column 12, lines 10-34).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Ice to use UEFI as the pre-execution services instead of a BIOS, because UEFI is the successor to BIOS and it would allow access to certain variables during the boot process (see Susan, column 9, lines 27-36).
However, although Ice and Susan disclose determining if an unauthorized user is attempting to user a device (see Ice, paragraphs 0040, 0043), neither Ice nor Susan explicitly discloses markings indicative of a device being in transit to an authorized user or in the possession of an authorized or unauthorized user.  Ying discloses a software implementation of a method that includes using a marking in a database based on marking types including markings indicative of a device being in transit to an authorized user or in the possession of an authorized or unauthorized user (see column 5, lines 55-67, status indicating if device is lost or stolen, i.e. possessed by authorized or unauthorized user; see also column 3, lines 57-64, status includes in transit).  
In reference to Claim 2, Ice, Susan, and Ying further disclose connecting the client device to the database and determining the identifier of the client device (Ice, paragraphs 0033, 0035, for example; see also Susan, column 12, lines 10-34).
In reference to Claim 3, Ice, Susan, and Ying further disclose determining a period of time elapsed since receipt of the code and refraining from transmitting the identifier to the database if the elapsed time is below a threshold period of time (see Ice, paragraphs 0040-0041).
In reference to Claims 4 and 5, Ice, Susan, and Ying further disclose receiving a different code from the database indicating that the client device is not allowed to boot and refraining from running the operating system in response to receiving the different code, as well as displaying a message indicating that the client device is not allowed to boot (Ice, paragraphs 0033, 0042, client is shut down; see also Susan, column 12, lines 10-34; Ying, column 5, lines 55-67).

In reference to Claim 6, Ice discloses a software implementation of a method that includes receiving an identifier from a client device (paragraphs 0033, 0035, device identifier sent to server for validation); comparing the received identifier with a database of identifiers and determining a status of the client device based on the comparison (paragraphs 0033, 0039-0040, 0042); and returning a code to the client device to cause 
Susan discloses a software implementation of a method that includes determining whether to allow running an operating system of a client device based on a code or identifier using the unified extensible firmware interface or UEFI (see, for example, column 18, line 37-column 19, line 35; see also Figure 3; column 7, lines 1-18 and column 11, lines 49-58 for UEFI; column 6, lines 14-34; column 12, lines 10-34).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Ice to use UEFI as the pre-execution services instead of a BIOS, because UEFI is the successor to BIOS and it would allow access to certain variables during the boot process (see Susan, column 9, lines 27-36).
However, although Ice and Susan disclose determining if an unauthorized user is attempting to user a device (see Ice, paragraphs 0040, 0043), neither Ice nor Susan explicitly discloses markings indicative of a device being in transit to an authorized user or in the possession of an authorized or unauthorized user.  Ying discloses a software implementation of a method that includes using a marking in a database based on marking types including markings indicative of a device being in transit to an authorized user or in the possession of an authorized or unauthorized user (see column 5, lines 55-67, status indicating if device is lost or stolen, i.e. possessed by authorized or unauthorized user; see also column 3, lines 57-64, status includes in transit).  
In reference to Claims 7 and 8, Ice, Susan, and Ying further disclose that the database includes a plurality of identifiers of a set of client devices and comparing the received identifier with a subset of marked client device identifiers (see Ice, paragraphs 0036-0039 regarding validation database and lookup; see also Ying, column 5, lines 55-67).
In reference to Claim 9, Ice, Susan, and Ying further disclose determining whether the client device is marked as stolen (see Ice, paragraphs 0040, 0043; see also Ying, column 5, lines 55-67).
In reference to Claims 10 and 11, Ice, Susan, and Ying further disclose that the code indicates either that an operating system is or is not permitted to run (Ice, paragraphs 0033, 0042; see also Susan, column 12, lines 10-34).

In reference to Claim 12, Ice discloses a method that includes transmitting an identifier of a particular client device to a database of client device identifiers (paragraphs 0033, 0035, device identifier sent to server for validation); comparing the identifier of the particular client device to the database and determining a status of the particular client device based on the comparison (paragraphs 0033, 0039-0040, 0042); receiving a code corresponding to the determined status (paragraphs 0033, 0039-0040, 0042, returns message indicating boot sequence may continue); and determining 
Susan discloses a method that includes determining whether to allow running an operating system of a client device based on a code or identifier using the unified extensible firmware interface or UEFI (see, for example, column 18, line 37-column 19, line 35; see also Figure 3; column 7, lines 1-18 and column 11, lines 49-58 for UEFI; column 6, lines 14-34; column 12, lines 10-34).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Ice to use UEFI as the pre-execution services instead of a BIOS, because UEFI is the successor to BIOS and it would allow access to certain variables during the boot process (see Susan, column 9, lines 27-36).
However, although Ice and Susan disclose determining if an unauthorized user is attempting to user a device (see Ice, paragraphs 0040, 0043), neither Ice nor Susan explicitly discloses markings indicative of a device being in transit to an authorized user or in the possession of an authorized or unauthorized user.  Ying discloses a method that includes using a marking in a database based on marking types including markings indicative of a device being in transit to an authorized user or in the possession of an authorized or unauthorized user (see column 5, lines 55-67, status indicating if device is lost or stolen, i.e. possessed by authorized or unauthorized user; see also column 3, lines 57-64, status includes in transit).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further 
In reference to Claim 13, Ice, Susan, and Ying further disclose determining that the client device is allowed to run its operating system and running the operating system (Ice, paragraphs 0033, 0042,  booting operating system; see also Susan, column 12, lines 10-34).
In reference to Claim 14, Ice, Susan, and Ying further disclose determining that the client device is not allowed to run its operating system, refraining from running the operating system, and displaying a screen indicating that the operating system is not allowed to run (Ice, paragraphs 0033, 0042, client is shut down; see also Susan, column 12, lines 10-34).
In reference to Claim 15, Ice, Susan, and Ying further disclose receiving a password input, verifying the input password, and running the operating system if the password was verified (Ice, paragraph 0040, prompting for password).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fisher et al, US Patent 6092189, discloses a process that includes a list of serial numbers of devices marked as shipped.
Henrie, US Patent 6804699, discloses system that includes a database indicating that a device is lost or stolen.
Champion et al, US Patent 7567795, discloses a system that includes a table indicating whether devices are allowed to be activated and have been purchased and/or shipped.
Baum, US Patent 7873985, discloses a method that includes detecting a stolen device.
Hir, US Patent 8402134, discloses a system that includes a list of identifiers of lost or stolen devices.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zachary A Davis whose telephone number is (571)272-3870. The examiner can normally be reached Monday-Friday, 9:30am-6:00pm, Eastern Time.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

/Zachary A. Davis/Primary Examiner, Art Unit 2492